Electronically Filed
                                                       Supreme Court
                                                       SCWC-16-0000115
                                                       22-MAY-2018
                                                       07:53 AM



                            SCWC-16-0000115

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STATE OF HAWAI#I,
                    Respondent/Plaintiff-Appellee,

                                  vs.

                             MUSTAFA BAKER,
                    Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-16-0000115; CR. NO. 13-1-0078)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant’s application for writ

of certiorari, filed on April 4, 2018, is hereby accepted and

will be scheduled for oral argument.    The parties will be

notified by the appellate clerk regarding scheduling.

           DATED:   Honolulu, Hawai#i, May 22, 2018.

                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson